Citation Nr: 1424624	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-29 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability.  

2.  Entitlement to an initial compensable evaluation for a bilateral ankle disability.  

3.  Entitlement to an initial compensable evaluation for arthritis of the left foot.  

4.  Entitlement to an initial evaluation in excess of 10 percent for arthritis for nonspecific arthritic uptake about the intertarsal joints and metatarsophalangeal joint of the right great toe (hereinafter 'right toe arthritis').  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 4, 1983 to August 6, 1998, from September 7, 2004 to May 6, 2005, from January 7, 2007 to May 9, 2007 and from June 6, 2007 to September 30, 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

At his August 2010 VA examination there was no evidence of weakness or paralysis, but the Veteran did report tingling in his right hand.  The December 2011 VA examiner found evidence of radicular pain in the bilateral lower extremities.  These issues have never been adjudicated by the RO, and therefore, are REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.  Prior to December 2, 2011 the Veteran's lumbar spine disability was manifested by flexion limited to 90 degrees with pain.

2.  As of December 2, 2011 the Veteran's lumbar spine disability is manifested by pain and limitation of flexion to 25 degrees.  

3.  The Veteran's bilateral ankle disability is manifested by stiffness and pain.

4.  Arthritis of the Veteran's left foot disability is manifested by stiffness and pain.

5.  The Veteran's right toe arthritis is manifested by pain and objective findings of arthritis.


CONCLUSIONS OF LAW

1.  Prior to December 2, 2011, the criteria for entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).

2.  As of December 2, 2011, the criteria for entitlement to an initial evaluation of 40 percent, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).

3.  The criteria for entitlement to an initial compensable evaluation for a bilateral ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271(2013).

4.  The criteria for entitlement to an initial compensable evaluation for arthritis of the left foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2013).

5.  The criteria for entitlement to an initial evaluation in excess of 10 percent for right toe arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5284-5003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a July 2007 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA multiple medical examinations to determine the severity of his claimed disabilities.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history.  The examiners provided detailed explanations for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011), the Court further clarified the regulation and DeLuca and stated that while 'pain may cause a functional loss, pain itself does not constitute a functional loss,' and is, therefore, alone not grounds for entitlement to a higher disability rating.

The Veteran has been assigned a 20 percent evaluation for his lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242 which is applicable to degenerative arthritis of the spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Having considered the evidence of record, the Board finds that the Veteran is entitled to an evaluation of 40 percent for his lumbar spine, effective December 2, 2011.  

The Veteran has been assigned a noncompensable evaluation for his bilateral ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271 a 10 percent evaluation is warranted for moderate limitation of motion of the ankle.  A 20 percent evaluation is warranted where there is marked limitation of motion of the ankle.  Pursuant to VA regulations, normal range of motion for ankle dorsiflexion is 0 to 20 degrees and for plantar flexion is 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).

The Veteran has been assigned a noncompensable evaluation for his left foot disability under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under this Diagnostic Code, moderate foot injuries are rated as 10 percent disabling.  Moderately-severe foot injuries are rated as 20 percent disabling.  Severe foot injuries are rated as 30 percent disabling.  A Note to this Diagnostic Code states that, with actual loss of the use of the foot, a 40 percent evaluation should be assigned.

The words slight, moderate, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  Use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran has been assigned a 10 percent evaluation for his right toe arthritis disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5284-5003.  In the assignment of Diagnostic Code numbers, hyphenated codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  See 38 C.F.R. § 4.27.

An evaluation of 10 percent is assigned for x-ray evidence of degenerative joint disease of two major joints with no pain or functional limitation noted on VA examination.  A 10 percent evaluation is assigned for painful or limited motion of a major joint or group of minor joints, and may also be applied once to multiple joints if there is no limited or painful motion.  A 20 percent evaluation is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

At his August 2010 VA examination the Veteran reported that his lower back pain started in a gradual and progressive manner over the previous 10 years of active duty service.  He denied any radicular symptoms.  He reported his daily pain to be a 4-6/10 in severity.  He denied that his back pain caused functional limitation in performing civilian or military duties.  He stated that sitting for more than 15 minutes would exacerbate his back pain.  

The examiner noted that x-rays revealed severe L5-S1 degenerative disc disease and mild degenerative joint disease changes at multiple levels.

Range of motion testing revealed lumbar flexion to 90 degrees and extension to 30 degrees.  There was no evidence of ankylosis.  There was no additional loss of range of motion on repetitive motion.

The examiner noted that a November 2009 bone scan revealed "arthritic uptake in both ankles, intertarsal joints, also the metatarsophalangeal joint of the right great toe."  The Veteran reported ankle stiffness approximately twice a month where he would just walk it out.  He stated that his ankles states that he began having "severe" bilateral ankle and foot stiffness in both ankles sometime in 2009.  He had dorsiflexion to 20 degrees, plantarflexion to 45 degrees with no additional loss of range of motion on repetitive motion.  There was no evidence of effusion, swelling, tenderness, laxity, or popping.  

In his November 2010 notice of disagreement the Veteran stated that he could not sit for more than 10 minutes without having to get up.  He also reported incapacitating episodes and extreme pain in his back.  He also reported his ankles would get stiff and he would have to walk with them stiff until he could get them to bend.

At his December 2011 VA examination the Veteran reported that his back pain had worsened.  He could not sit for more than an hour and movement helped to relieve his pain.  He reported that he would never sleep through the night and would wake up with pain in his spine.  The Veteran also reported that his ankle pain had increased in frequency.  He reported that his ankles would be completely stiff when sitting and he would have to walk for 20-25 feet before they would resolve.  

He had lumbar flexion to 45 degrees, with pain at 25 degrees, and extension to 10 degrees, with pain.  He also had an abnormal gait and abnormal spinal contour.  The examiner again noted significant degenerative joint and disc disease.

He had right ankle plantarflexion to 45+ degrees and dorsiflexion to 20+ degrees.  There was no evidence of ankylosis.  There was no evidence of arthritis on x-ray.

December 2011 x-ray findings of the right foot revealed degenerative joint disease at the first metatarsophalangeal (MTP) joint.  The examiner diagnosed degenerative joint disease of the first MTP, right foot.  There was no evidence of hammer toes, hallux rigidus, hallux valgus, pes clavus, malunion or nonunion of the tarsal or metatarsal bones, or weak foot.

The Board concludes that an evaluation in of 40 percent, but no higher, is warranted for the Veteran's lumbar spine disability as of December 2, 2011.  Prior to this date the Veteran's range of motion was not limited to 30 degrees or less and the August 2010 VA examiner specifically found that the Veteran did not have IVDS or incapacitating episodes.  

There is no evidence the Veteran's bilateral ankle disabilities warrant a compensable evaluation.  The August 2010 and December 2011 VA examination results did not reveal any limitation of motion, which could warrant a compensable evaluation.

The evidence does not reveal the Veteran's left foot disability warrants a compensable evaluation.  The majority of the Veteran's complaints are related to his bilateral ankles.  He referenced foot stiffness at his August 2010 VA examination, but this does not indicate a moderate foot injury.  

The evidence also does not reveal the Veteran's right toe arthritis warrants a higher evaluation.  There is no indication that there is involvement of two or more major joints or two or more minor joint groups with incapacitating exacerbations.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disabilities in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disabilities that more nearly approximates the current assigned ratings.  See 38 C.F.R. § 4.7.

In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The August 2010 VA examiner found no objective findings of pain, weakness, excess fatigability, incoordination, or lack of endurance for the lumbar spine.  The December 2011 VA examiner noted less movement than normal, weakened movement, excess fatigability, and incoordination of the lumbar spine.  The December 2011 VA examiner noted weakened movement, incoordination, and instability of the bilateral ankles or feet.  The Board has also considered these statements, but even when taking this into account; it does not constitute the severity of symptoms necessary for an increased rating and is contemplated by the current diagnostic codes rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  There is no additional evidence which would warrant a higher evaluation for functional impairment.

Finally, the Board has considered whether a separate evaluation for a neurological disability is warranted.  The August 2010 and December 2011 examiners specifically found no evidence of neurological abnormalities.  Thus, the Board finds that a separate evaluation for neurological disability is not warranted with respect to the present appeal.

The Board has also considered the potential applicability of other rating codes for the Veteran's disabilities.  However, no separate evaluation is warranted under any of the other diagnostic codes.

The Veteran has not been diagnosed with ankylosis of either ankle, malunion of os calcis or astragalus, or astragalectomy and therefore Diagnostic Codes 5270 and 5272-5274 are not applicable.

The Board has also considered the potential applicability of other rating codes for the Veteran's left foot disability.  The Veteran has not been diagnosed with metatarsalgia, hallux valgus, hammer toes, hallux rigidus, claw foot, weak foot, flatfoot, malunion or nonunion of the tarsal or metatarsal bones, or any other foot injuries.  As such, Diagnostic Codes 5276-5283 are not for application.

As noted, the Veteran's right toe arthritis does not affect two or more joints or joint groups.  Considering Diagnostic Code 5284, the Veteran's arthritis does not rise to the level of a moderately severe foot injury, which could warrant a higher rating.

In addition to the medical evidence, the Board has considered the Veteran's statements in support of his claim.  The Veteran, as a layman, is competent to report matters of which he has personal knowledge, such as pain and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, as a layman without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his orthopedic disabilities in relation to the applicable rating criteria.  Medical examiners, including the VA compensation examiners, have measured the objective range of motion testing and evaluated x-rays in determining the overall severity of his orthopedic disabilities.  Theses determinations are multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The Veteran is entitled to a 40 percent evaluation for his lumbar spine disability as of December 2, 2011.  Prior to this date a higher evaluation is not warranted.  A higher evaluation is not warranted for the Veteran's bilateral ankle disabilities, left foot disability, or right toe arthritis.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring these claims for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms'.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his service-connected disabilities are considered under the appropriate diagnostic codes.  His primary symptoms are chronic pain and some limitation of motion.  But all of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected disabilities is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  His evaluation and treatment for these disabilities has been entirely on an outpatient basis, not as an inpatient, much less frequent inpatient.  So extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).
ORDER

Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability prior to December 2, 2011 is denied.

Entitlement to an evaluation of 40 percent, but no higher is warranted, as of December 2, 2011, for a lumbar spine disability, subject to the applicable regulatory provisions governing payment of monetary awards.

Entitlement to an initial compensable evaluation for a bilateral ankle disability is denied.

Entitlement to an initial compensable evaluation for arthritis of the left foot is denied.

Entitlement to an initial evaluation in excess of 10 percent for arthritis for right toe arthritis is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


